       Case 6:20-cv-00253-AA     Document 113    Filed 06/05/20   Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




ANDREW CLARK                                             Case No. 6:20-cv-00253-AA
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

WELLS FARGO BANK; et al.,

             Defendants.


AIKEN, District Judge:

      On June 2, 2020, plaintiff Andrew Clark, proceeding pro se, appeared pursuant

to the Court’s May 20, 2020 Order (doc. 91) to respond to defendants’ allegations that

he had violated the Court’s May 8, 2020 Order (doc. 80). That Order prohibited

plaintiff from communicating directly with several represented defendants and third

parties associated with them.

      For the reasons that follow, the Court finds that plaintiff intentionally and

repeatedly violated the May 8 Order. In the exercise of its discretion, the Court




Page 1 – OPINION AND ORDER
        Case 6:20-cv-00253-AA    Document 113      Filed 06/05/20   Page 2 of 11




concludes that its public reprimand of plaintiff in open court is a sufficient sanction

for this violation. The Court also finds that plaintiff has engaged in disruptive and

disrespectful behavior towards other defendants and their counsel, offices associated

with defendants and counsel, and District Court staff. Due to this finding, the Court

imposes additional restrictions on plaintiff’s communications with those involved in

this case.

                                   BACKGROUND

       On May 8, 2020, the Court ordered plaintiff, inter alia, not to contact or

communicate with defendants Ogletree, Deakins, Nash, Smoak, Stewart, P.C.; Leah

Lively; David Symes; Christopher Mixon; and Steven Seymour (“the Ogletree

defendants and Seymour”); or Wells Fargo Bank, N.A.; Christian Rowley; and Peter

Urias (“Wells Fargo Defendants”) or any other person or office associated with these

defendants except through counsel of record. Order (doc. 80) at 3–4. The Court

warned plaintiff that “failure to comply with the requirements of this order will result

in sanctions for contempt of court, which may include dismissal of this proceeding.”

Id. at 4.

        On May 15, 2020, the Wells Fargo defendants filed a Motion for Order to Show

Cause (doc. 86), alleging that plaintiff had violated the May 8 Order by emailing the

Wells Fargo Board of Directors on May 11, 2020. Wells Fargo asked the Court to find

plaintiff in contempt and to impose appropriate sanctions.

       The Court scheduled a hearing on the Motion for Order to Show Cause and the

Ogletree defendants and Syme’s Motion to Declare Plaintiff a Vexatious Litigant (doc.




Page 2 – OPINION AND ORDER
       Case 6:20-cv-00253-AA     Document 113      Filed 06/05/20   Page 3 of 11




62). Doc. 91. The Court ordered plaintiff to appear at the hearing and allowed

plaintiff to file a formal response to both motions. Doc. 92. The Court also ordered

defendants to either attend the hearing or file briefing on whether (1) plaintiff should

be held in contempt, (2) whether dismissal would be an appropriate sanction, and (3)

whether the Court should enter a prefiling order against plaintiff. Doc. 91.

      Plaintiff filed a Motion to Strike (doc. 94) the scheduling order for the Show

Cause hearing and a Response (doc. 99) to Wells Fargo defendants’ Show Cause

motion. Several defendants filed briefs responding to the Court’s Scheduling Order

(doc. 91). See Docs. 93, 97, 98, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109.

Collectively, that briefing and the supporting exhibits demonstrate the following:

      Christian Rowley, counsel of record for the Wells Fargo defendants, emailed

plaintiff on May 8 to inform him that the Court had ordered him not to communicate

directly with the Wells Fargo defendants, the Ogletree defendants and Seymour, and

anyone or any offices associated with these defendants. Doc. 88 Ex. 1. Mr. Rowley

attached a copy of the May 8 Order, which the Court had mailed to plaintiff, to that

email. Id.

      On May 11, 2020, plaintiff sent an email with the subject “Thank you . . .” to

John Pollino, counsel for the Ogletree defendants and Seymour; Helen McFarland,

local counsel for the Wells Fargo defendants; and Bill Williams, United States

Attorney for the District of Oregon. Doc. 88 Ex. 2. The email states, in part:

      The law and Wells Fargo policy require me to continue communicating
      with anyone and everyone about the physically violent Federal Witness
      Tampering (Docket 56) and its concealment (Seyfarth) until I feel
      comfortable that the information gets through to Responsible Corporate



Page 3 – OPINION AND ORDER
       Case 6:20-cv-00253-AA      Document 113    Filed 06/05/20   Page 4 of 11




      Officers at Wells Fargo and Company. I am planning another Rule 24
      motion on a mandatory basis and a mailing campaign to their Board of
      Directors but I hope you agree that ADR is a better way to handle
      banking matters.

Id. On May 13, Mr. Rowley received notice of the email from Wells Fargo’s Legal

Department, and emailed plaintiff:

      We are disappointed to learn that on Monday, May 11th, you flagrantly
      violated the Court’s Friday, May 8th, Order.

      Even if you disagree with that Order, you cannot simply ignore it, as you
      have done by continuing to send communications directly to Wells Fargo
      about your claims and theories. In so doing, you have shown your
      disregard for the Judge, the Court, and the rule of law. We will be
      seeking relief from the Court in the form of sanctions and, if this
      behavior continues, potentially a further Order with additional
      restrictions.

      I respectfully encourage you to adhere to the Court’s order and direct all
      future communications to me.


Doc. 88 Ex. 3.

      On May 26, plaintiff emailed 31 addresses. Doc. 101 Ex. 18. The recipients

appear to have included several of the Wells Fargo and Ogletree defendants, others

associated with these defendants, other individual defendants who are represented

by counsel, the Oregon State Police, and the FBI. Id. The email informed the

recipients that plaintiff had filed his response briefing to the Court’s show cause

order, provided an electronic copy of the briefing, expressed his concerns about the

June 2 hearing, and accused Court staff of fraud and acting without the Court’s

knowledge or authorization. Id.

      On May 27, plaintiff emailed 16 addresses. Doc. 101 Ex. 19. The recipients

included the Wells Fargo Board of Directors, the other individual Wells Fargo


Page 4 – OPINION AND ORDER
       Case 6:20-cv-00253-AA       Document 113      Filed 06/05/20    Page 5 of 11




Defendants, Seymour, and other individual defendants represented by counsel. Id.

That email informed the recipients that plaintiff would “be working to get the hearing

put off[,]” “[did] not consider it valid[,]” and believed “[i]t is the result of system fraud

by the court worker.” Id.

       On May 28, plaintiff contacted one of Wells Fargo’s branches by faxing the

branch a document alleging that the June 2 hearing was the result of fraudulent

actions by Court staff and a copy of an email reporting the fraud allegations to the

FBI. Doc. 106 Ex. 2.

       On the morning of June 2, plaintiff emailed five attorneys in various offices at

Seyfarth Shaw, the firm representing the Wells Fargo defendants, several defendants

and counsel, and several third parties, with the subject “Fwd: Deprivation of Rights

Under Color of Law – simulated legal process” alleging that defense counsel and

Court staff had engaged in fraud. Doc. 109 Ex. 1.

       The briefing from defendants Alex Gardner, Erik Hasselman, Benjamin

Gutman, Ellen Rosenblum, and Vanessa Nordyke (“the State defendants”) also

demonstrates that plaintiff had been contacting them directly and that, in mid-

March, counsel for the State defendants asked him via email, phone, and a formal

letter to stop contacting them and to direct all case related communications to her.

Doc. 106 Ex. 1 at 1, 3; Ex. 2 at 1–2. Plaintiff responded with an email to counsel and

the State defendants, stating in part: “Thank you and I apologize but it is an essential

exercise of Rights to Speech. They are all ‘public servants’ with an ongoing mission

to do what is right for the Citizen.” Doc. 106 Ex. 2 at 1.




Page 5 – OPINION AND ORDER
       Case 6:20-cv-00253-AA     Document 113     Filed 06/05/20   Page 6 of 11




      Plaintiff’s brief opposing sanctions asserts that (1) his claims have merit and

his filings in this case show ample evidence of crimes committed by defendants; (2)

defendants violated federal law by obtaining the June 2 hearing and May 8 orders;

and (3) the fact that the FBI had emailed him to inform him that they had

investigated his allegations related to this case demonstrates that his claims have

merit, even though the agency determined that the alleged conduct does not

constitute a federal crime within the FBI’s jurisdiction. Doc. 99 at 1, 4, 6. Plaintiff

also explained that “most of what defendants call ‘vexation’ is me trying to get them

to respond to anything, or reporting attorney conduct to Wells Fargo or to the

government agencies such as” the FBI. Id. at 4.

      The parties appeared for a telephonic hearing on June 2, 2020. At the hearing,

plaintiff expressed frustration that defendants’ dispositive motions and the Court’s

orders to date did not address the evidence that he had presented in his Complaint

and other filings, and that the Court had addressed some of defendants’ motions

before his. The Court reminded plaintiff that the hearing was not about his claims

and that even as a pro se litigant, he has an obligation to learn and follow the rules

and procedure of the Court, as well as all Court orders. The Court warned plaintiff

that his contact with individual defendants was disruptive to the litigation process

and preventing the Court from reaching the merits of this case. When the Court

ordered plaintiff to respond to defendants’ allegations, he asserted that he did not

understand the May 8 Order and asked the Court for another chance to comply.




Page 6 – OPINION AND ORDER
       Case 6:20-cv-00253-AA      Document 113      Filed 06/05/20   Page 7 of 11




      The Court also informed plaintiff that the Court’s Courtroom Deputy had

conveyed all plaintiff’s communications to the Court and was not withholding

information from the Court. The Court noted that it was aware of the volume of

plaintiff’s contacts with the Clerks Office and other Court staff, including emails to

the Courtroom Deputies of all other chambers in the District of Oregon, and of his

allegations against Court staff. The Court warned plaintiff that his behavior was

disrespectful and that the Court would not tolerate such treatment of Court and

Clerk’s Office staff going forward.

      Finally, each defendant who had elected to attend the hearing asked the Court

to order plaintiff not to contact them directly and to limit contact with their counsel

to written communication by email.

                                      STANDARDS

      Under Federal Rule of Civil Procedure 41(b), district courts may dismiss an

action for failure to comply with any order of the court. Ferdik v. Bonzelet, 963 F.2d

1258, 1260 (9th Cir. 1992), as amended (May 22, 1992). District courts also have

inherent power to control their dockets and punish for violation of their orders. Id.;

Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). In the exercise of that power,

courts may impose sanctions, including, when appropriate, default or dismissal.

Ferdik, 963 F.2d at 1260. “Dismissal under a court’s inherent power is justified in

extreme circumstances, in response to abusive litigation practices, and to insure the

orderly administration of justice and the integrity of the court’s orders.” Halaco Eng’g

Co. v. Costle, 843 F.2d 376, 380 (9th Cir. 1988).




Page 7 – OPINION AND ORDER
       Case 6:20-cv-00253-AA      Document 113     Filed 06/05/20    Page 8 of 11




      “In determining whether to dismiss a case for failure to comply with a court

order the district court must weigh five factors including: (1) the public’s interest in

expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the

risk of prejudice to the defendants; (4) the public policy favoring disposition of cases

on their merits; and (5) the availability of less drastic alternatives.” Ferdik, 963 F.2d

at 1260–61 (internal quotation marks omitted). These factors are “not a series of

conditions precedent before the judge can do anything,” but a “way for a district judge

to think about what to do.” Valley Eng'rs Inc. v. Elec. Eng'g Co., 158 F.3d 1051, 1057

(9th Cir. 1998).

                                    DISCUSSION

      The record here demonstrates that plaintiff violated specific directives in the

Court’s May 8 order, primarily the order to cease direct contact with Wells Fargo

defendants and the Ogletree defendants and Seymour, on at least four separate

occasions. The Court also concludes that the record demonstrates that plaintiff’s

violations were knowing, intentional, and deliberate.         Plaintiff’s first violation

occurred the next business day after the Court entered its Order.         Though later

communications were sent to Wells Fargo’s counsel of record, that first email

specifically omitted counsel of record while including other counsel. Wells Fargo’s

counsel reminded plaintiff that the Court’s order prohibited direct contact with Wells

Fargo and     other individual defendants,        but plaintiff     continued to    send

communications to defendants covered by the Order. Despite plaintiff’s assertion at

the hearing that he did not understand the May 8 Order, the contents of plaintiff’s




Page 8 – OPINION AND ORDER
       Case 6:20-cv-00253-AA     Document 113      Filed 06/05/20   Page 9 of 11




communications suggest that he knew what the Order prohibited but chose not to

comply with it.

      Wells Fargo and several other defendants assert that dismissal of this action

and entry of a pre-filing order declaring plaintiff a vexatious litigant are appropriate

and necessary sanctions for plaintiff’s conduct. The Court has considered the five

factors that it must weigh in determining whether dismissal is an appropriate

sanction. Although many factors weigh in favor of dismissal, the Court concludes

that the fifth, the availability of less drastic alternatives, weighs strongly against

dismissal at this time.

      In the course of the June 2, 2020, hearing, the Court unequivocally

reprimanded plaintiff in open court and on the record for conduct that violated the

May 8 Order and disrespected not only all defendants and their counsel but also Court

staff and this Court. Plaintiff accepted the Court’s reprimand, conveyed to the Court

his distress and regret for his disrespectful and disruptive behavior, and assured the

Court that he would comply with the Court’s orders going forward. Plaintiff also

asserted that he would apologize to defense counsel in this next email communication

with each of them. The Court concludes that that public reprimand, along with

further restrictions on plaintiff’s communications with all defendants in this case and

with the Court are lesser sanctions that can adequately regulate plaintiff’s future

conduct and are, therefore, appropriate sanctions for plaintiff’s violations.




Page 9 – OPINION AND ORDER
         Case 6:20-cv-00253-AA     Document 113     Filed 06/05/20   Page 10 of 11




         IT IS HEREBY ORDERED that:

         (1) Plaintiff shall comply with the terms of the Court’s May 8, 2020 Order (doc.

80).

         (2) Plaintiff shall not contact or communicate with any represented defendant

or any person or office associated with defendants except through counsel of record.

Plaintiff’s contact with counsel shall be limited to communication necessary for this

litigation and shall be in writing by email.

         (3) Plaintiff’s communications with defendant Sebastian Tapia shall be limited

to communication necessary for this litigation and shall be in writing by email.

Plaintiff shall refrain from sending faxes to any department of Lane County.

         (4) Plaintiff shall direct all case-related communications intended for the

United States Attorney’s Office to Assistant United States Attorney Jared Hager,

counsel of record for the Hon. Michael Hogan. Such communications shall be in

writing by email.

         (5) Plaintiff shall direct all case-related communications intended for the Court

to Courtroom Deputy Cathy Kramer. Plaintiff’s contact with Ms. Kramer shall be

limited to communication necessary for this litigation and shall be in writing by

email.

         (6) Wells Fargo Defendants’ Motion to Show Cause (doc. 86) is GRANTED.

Plaintiff’s Motion to Strike (doc. 94) is DENIED. The Court will once again defer

ruling on the Ogletree defendants and Seymour’s Motion to Declare Plaintiff a

Vexatious Litigant (doc. 62).




Page 10 – OPINION AND ORDER
      Case 6:20-cv-00253-AA       Document 113    Filed 06/05/20   Page 11 of 11




       Plaintiff is warned that failure to comply with the requirements of this order

will result in dismissal of this action.

                   5th day of June 2020.
       Dated this _____




                                      /s/Ann Aiken
                              __________________________
                                      Ann Aiken
                              United States District Judge




Page 11 – OPINION AND ORDER
